DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-35 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 14 April 2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 25 are objected to because of the following informalities:  “a driving system configured to drive the smart platform device moving in a space” appears to be a typographical error and should be “a driving system configured to drive the smart platform device to move in a space”.  Appropriate correction is required.

Claims 4, 23 and 34 are objected to because of the following informalities:  “the charging driving circuit controls a driving mechanism to drive the charging interface moving toward the electronic device” appears to be a typographical error and should be “the charging driving circuit controls a driving mechanism to drive the charging interface to move toward the electronic device”.  Appropriate correction is required.

Claims 9, 19 and 27 are objected to because of the following informalities:  “the control circuit actively controls the driving system to drive the smart platform device moving to the user device” appears to be a typographical error and should be “the control circuit actively controls the driving system to drive the smart platform device to move to the user device”.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  “a microphone electrically connected to the control circuit configured to receive a voice” appears to be a typographical error and should be “a microphone electrically connected to the control circuit, and configured to receive a voice”.  Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power source device configured to … “ in claims 1-17 and 25-35 and “wireless communication module […] configured to …”  in claims 1-35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
The specification does not describe a corresponding structure as performing the claimed function, and equivalents thereof of “wireless communication module […] configured to …”. See 35 USC 112(a) and 112(b) below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification merely repeats the terms “wireless communication module […] configured to …” of claims 1, 7, 17, 18, 25 and 26 without any direction between what specific devices are used for/as these systems and how they are capable of their functions. Claims 2-6, 8-16, 19-24 and 27-35 are rejected as being dependent upon a rejected claim. Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7-11, 13, 14, 17, 19, 20 and 22-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because of the recited limitation “the circuit system includes a charging driving circuit …”. Claim 1 previously recites “a circuit system including …”. further includes a charging driving circuit …” or whether the limitations of claim 4 are supposed to replace the limitations in claim 1.

Claims 7 and 26 is indefinite because of the recited limitation “wherein the wireless communication module is configured to wirelessly interconnect to a user device to receive a command generated by the user device”. Claims 1 and 25 previously recite “a wireless communication module … configured to wirelessly interconnect to an external device”. As such, it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the wireless communication module is further configured to wirelessly interconnect to a user device to receive a command generated by the user device” or “wherein the wireless communication module is configured to wirelessly interconnect to the external device to receive a command generated by the user device” (if the user device is the same as the external device) or whether the limitations of claims 7 and 26 are supposed to replace the limitations in claims 1 and 25, respectively.

Claim 8 is indefinite because of the recited limitation “wherein an application program is executed by the user device … to generate a command for controlling the smart platform device”. Claim 7 previously recites “receive a command generated by the user device”. As such, it is unclear, to the Examiner, whether Applicant is referring to the same command or not. 

Claims 9, 19 and 27 recite the limitation “the electric power of the user device”. There is insufficient antecedent basis for such limitation (“the electric power …”) in the claims.

Claim 10 recites the limitation “the user”. There is insufficient antecedent basis for such limitation in the claim.

Claim 11 is indefinite because of the recited limitation “wherein the smart platform device obtains a relative direction and a relative distance between the user device and the smart platform device by performing a function of positioning of the wireless communication module”. Claim 6 previously recites “wherein the wireless communication module performs a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning”. It is unclear, to the Examiner, whether “a function of positioning” is in any way connected/related to the interior positioning of claim 6 or not. 

Claims 13, 22 and 30 is indefinite because of the recited limitation “an image sensor electrically connected to the control circuit and configured to obtain images of the space to perform recording and image recognition”. The limitations of claims 13, 22 and 30 make it appear as if it is the image sensor which performs recording and image recognition. It is unclear, to the Examiner, how an image sensor is capable of recording and image recognition as based on the specification (e.g. page 11), it is the 

Claim 17 is indefinite because of the recited limitation “wherein the wireless communication module is configured to wirelessly interconnect to a server system disposed in the space or a cloud”. Claim 1 previously recites “a wireless communication module … configured to wirelessly interconnect to an external device”. As such, it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the wireless communication module is further configured to wirelessly interconnect to a server system disposed in the space or a cloud” or “wherein the wireless communication module is configured to wirelessly interconnect to the external device” (if the server system is the same as the external device) or whether the limitations of claim 17 are supposed to replace the limitations in claim 1.

Claim 20 is indefinite because of the recited limitation “wherein the smart platform device obtains a relative direction and a relative distance between the user device and the smart platform device by performing a function of positioning of the wireless communication module”. Claim 18 previously recites “the wireless communication module performing a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning”. It is unclear, to the Examiner, whether “a function of positioning” is in any way connected/related to the interior positioning of claim 18 or not. 

Claim 22 is indefinite because of the recited limitation “the sensor”. Claim 21 previously recites “one or more sensors”. It unclear, to the Examiner, whether Applicant is referring to the same limitation of claim 21 or a specific sensor of the one or more sensors (if a specific one, then the sensor lacks sufficient antecedent basis). Examiner suggests amending “the sensor incudes …” in claim 22 to instead recite “the one or more sensors include”. 

Claim 23 recites the limitation “the charging interface”. There is insufficient antecedent basis for such limitation in the claim.

Claim 24 recites the limitation “the platform”. There is insufficient antecedent basis for such limitation in the claim.

Claim 25 is indefinite because of the recited limitation “wherein the smart platform device includes”. Claim 25 previously recites “one or more smart platform devices”. It unclear, to the Examiner, whether Applicant is referring to the same one or more smart platform devices or a specific smart platform device of the one or more smart platform devices (if a specific one, then the smart platform device lacks sufficient antecedent basis).
Claim 25 is indefinite because of the configuration of the claim. For example, based on the configuration, the main body includes a driving system, a platform, a power source device, a temperature control box, a control circuit, a wireless communication module, a power management circuit and a charging circuit; then, the 
Claim 25 is indefinite because of the recited limitation “a temperature control box” in the last limitation. It is unclear, to the Examiner, whether Applicant is referring to the same temperature control box previously recited in line 14 of claim 25 or not.

Claim 29 is indefinite because of the recited limitation “wherein the smart platform device obtains a relative direction and a relative distance between the user device and the smart platform device by performing a function of positioning of the wireless communication module”. Claim 25 previously recites “the wireless communication module performing a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning”. It is unclear, to the Examiner, whether “a function of positioning” is in any way connected/related to the interior positioning of claim 25 or not. 

Claim 32 is indefinite because of the recited limitation “the server system notifies a smart platform device to allow the smart platform device to notify the user”. It is unclear, to the Examiner, whether Applicant is referring to the same smart platform device previously recited by “a smart platform device” in claim 32.

Claim 34 recites the limitation “the wireless charging device”. There is insufficient antecedent basis for such limitation in the claim.
Claim 34 is indefinite because of the recited limitation “the charging driving circuit controls a driving mechanism to 108P001934US32drive the charging interface moving toward the electronic device according to a command generated by the control circuit”. Claim 25 previously recites “a command for controlling the smart platform device being generated by interpreting the voice by the control circuit”. It is unclear, to the Examiner, whether Applicant is referring to the same command previously recited or not.

Claims 5, 14, 28, 31, 33 and 35 are rejected as being dependent upon a rejected claim. 
Appropriate action is required.

Claim limitation “wireless communication module […] configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description merely just states “wireless communication module […] configured to …” without any direct example of the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1).
Regarding claim 1, Freed discloses a smart platform device (see at least abstract), comprising: a main body (see at least Figure 2b and Figure 5) including: a driving system configured to drive the smart platform device moving in a space (see at least lines 29-34 of Col.2 and lines 10-38 of Col.13); a platform being a plane for placement of an object (see at least Figure 5 and line 65 of Col.13-line 8 of Col.14); and a power source device configured to supply electric power to an electronic device (see at least Figure 2b, Figure 5; lines 26-28 of Col.2; lines 39-54 of Col.13); and a circuit system including: a control circuit configured to control the smart platform device operating in the space, the control circuit being electrically connected to a driving circuit of the driving system, and the driving circuit controlling a driving unit to drive the smart (see at least Figures 1, 4; lines 19-22 and lines 29-34 of Col.2; lines 51-54 of Col.5 and lines 10-38 of Col.13); a wireless communication module electrically connected to the control circuit, and configured to wirelessly interconnect to an external device (see at least Figure 4, lines 57-66 of Col. 8 and lines 29-52 of Col.12); a power management circuit electrically connected to the control circuit, and including a circuit connected to an alternating-current power source and a circuit connected to a power storage device (see at least Figure 1, lines 43-45 of Col.2 and lines 18-40 of Col.6); and a charging circuit electrically connected to the power management circuit, and configured to provide the electric power supplied by the power source device (see at least Figure 2b, Figure 4 and Figure 5; lines 26-28 of Col.2; lines 39-54 of Col.13).
Freed does not explicitly disclose the main body including one or more closed or open storage spaces. However, such matter is suggested by Johnson (see at least Figure 6, lines16-22 and lines 55-67 of Col.17). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches the main body including one or more closed or open storage spaces since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase user comfort and utility. 

Regarding claim 2, Freed as modified by Johnson discloses wherein the power source device is a charging socket or a wireless charging device (see at least Freed Figure 2b, Figure 5 and lines 26-28 of Col.2).

Regarding claim 3, Freed as modified by Johnson discloses wherein the wireless charging device occupies a wireless charging zone in the platform of the main body (see at least Freed Figure 2b, Figure 5; lines 26-28 of Col.2 and lines 8-28 of Col.14).

Regarding claim 12, Freed as modified by Johnson discloses wherein the circuit system of the smart platform device further includes one or more sensors (see at least Freed lines 10-15 of Col.3; lines 59-62 of Col.5 and lines 4-28 of Col.22).

Regarding claim 13, Freed as modified by Johnson discloses wherein the one or more sensors include an image sensor electrically connected to the control circuit and configured to obtain images of the space to perform recording and image recognition (see at least Freed Figure 4, lines 10-15 of Col.3; lines 59-62 of Col.5 and lines 4-28 of Col.22).

Regarding claim 15, Freed as modified by Johnson discloses wherein the circuit system of the smart platform device further includes a speaker configured to generate a 108P001934US26voice message for communicating with a user; a microphone configured to receive a voice that is interpreted by the control circuit to be a command for controlling the smart platform device (see at least Freed lines 38-43 of Col.8; line 6 of Col.8-line 4 of Col.9; lines 64-67 of Col.12 and lines 5-9 of Col.13).

Regarding claim 17, Freed fails to disclose wherein the wireless communication module is configured to wirelessly interconnect to a server system disposed in the space or a cloud. However, such matter is suggested by Johnson (see at least Figure 1, lines 35-56 of Col.2 and line 64 of Col.5-line 15 of Col.6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches wherein the wireless communication module is configured to wirelessly interconnect to a server system disposed in the space or a cloud since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase reliability and efficiency of the overall system. 


Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Choi (KR20130143148A).
Regarding claim 4, Freed as modified by Johnson discloses wherein the wireless charging device includes a charging interface disposed on the platform, the circuit system includes a charging driving circuit electrically connected to the control circuit (see at least Freed Figure 2b, Figure 4, Figure 5; lines 26-28 of Col.2 and lines 8-28 of Col.14)
Freed as modified by Johnson fails to disclose the charging driving circuit controls a driving mechanism to drive the charging interface moving toward the electronic device according to a command generated by the control circuit. However, (see at least Figure 1, abstract and page 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson to incorporate the teachings of Choi which teaches the charging driving circuit controls a driving mechanism to drive the charging interface moving toward the electronic device according to a command generated by the control circuit since they are all directed to charging interfaces for charging electronic devices and incorporation of the teachings of Choi would increase efficiency and utility by ensuring appropriate charging even in the case that the electronic device isn’t placed directly on the interface or even if the electronic device moves.

Regarding claim 5, Freed as modified by Johnson fails to disclose wherein the circuit system further includes a positioning sensor electrically connected to the control circuit and configured to sense a location of the electronic device on the platform, and the command provided to the charging driving circuit is generated from a location signal generated by the control circuit. However, such matter is suggested by Choi (see at least Figure 1, abstract and page 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson to incorporate the teachings of Choi which teaches wherein the circuit system further includes a positioning sensor electrically connected to the control circuit and configured to sense a location of the electronic device on the platform, and the command provided to the charging driving circuit is generated from a location signal generated by the control circuit since they are all directed to charging .

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Jeong (WO2020141640A1).
Regarding claim 6, Freed as modified by Johnson fails to disclose wherein the wireless communication module performs a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning. However, such matter is suggested by Jeong (see at least [0009], [0029], [0136]-[0150], [0157]-[0158], [0171] and [0176]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson to incorporate the teachings of Jeong which teaches wherein the wireless communication module performs a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning since they are all directed to smart platform devices and incorporation of the teachings of Jeong would ensure increased accuracy by performing an accurate interior positioning and thereby increase safety and reliability of the overall system. 

Regarding claim 7, Freed as modified by Johnson and Jeong discloses wherein the wireless communication module is configured to wirelessly interconnect to a user (see at least Freed Figure 4, lines 57-66 of Col. 8; line 63 of Col.8-line 4 of Col.9 and lines 29-52 of Col.12).

Regarding claim 8, Freed fails to disclose wherein an application program is executed by the user device to interconnect to the smart platform device for wireless communication therebetween, and to generate a command for controlling the smart platform device. However, such matter is suggested by Johnson (see at least lines 19-24 of Col.5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches wherein an application program is executed by the user device to interconnect to the smart platform device for wireless communication therebetween, and to generate a command for controlling the smart platform device since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase user comfort and utility. 

Regarding claim 9, Freed discloses wherein the smart platform device obtains electric power data of the user device, and wherein, when the electric power of the user device is lower than a threshold, the control circuit actively controls the driving system to drive the smart platform device moving to the user device, such that the power source device charges the user device (see at least Figure 1, Figure 2b, Figure 4 and Figure 5; lines 19-34 of Col.2; lines 2-4 of Col.3; lines 18-24 of Col.4; lines 51-54 of Col.5 and lines 10-54 of Col.13).
(see at least lines 46-52 of Col.2 and lines 19-24 of Col.5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches obtaining electric power data from the application program since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase user comfort and utility.

Regarding claim 10, Freed fails to disclose wherein the application program executed by the user device converts a text command, a handwritten command or a voice command inputted by the user into the command for controlling the smart platform device. However, such matter is suggested by Johnson (see at least lines 35-56 of Col.2 and lines 19-24 of Col.5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches wherein the application program executed by the user device converts a text command, a handwritten command or a voice command inputted by the user into the command for controlling the smart platform device since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase user comfort and utility. 

Regarding claim 11, Freed as modified by Johnson fails to disclose wherein the smart platform device obtains a relative direction and a relative distance between the user device and the smart platform device by performing a function of positioning of the (see at least [0009], [0029], [0136]-[0150], [0157]-[0158], [0171] and [0176]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson to incorporate the teachings of Jeong which teaches wherein the smart platform device obtains a relative direction and a relative distance between the user device and the smart platform device by performing a function of positioning of the wireless communication module since they are all directed to smart platform devices and incorporation of the teachings of Jeong would ensure increased accuracy by obtaining an accurate relative direction and position and thereby increase safety and reliability of the overall system. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Park (US20210064035A1).
Regarding claim 14, Freed as modified by Johnson fails to disclose wherein the image sensor cooperates with a lidar, such that the smart platform device avoids obstacles in the space when moving. However, such matter is suggested by Park (see at least abstract, [0070] and [0106]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson to incorporate the teachings of Park which teaches wherein the image sensor cooperates with a lidar, such that the smart platform device avoids obstacles in the space when moving since they are all directed to assistant .

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Arimoto (JP2003334390A).
Regarding claim 16, Freed as modified by Johnson fails to wherein the main body of the smart platform device further includes a temperature control box built-in with a thermoelectric cooling chip, and a cooling zone or a heating zone of the temperature control box is realized by a temperature control circuit of the circuit system switching a current direction of the temperature control box. However, such matter is suggested by Arimoto (see at least [0009]-[0011], [0034]-[0036], [0046] and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson to incorporate the teachings of Arimoto which teaches wherein the main body of the smart platform device further includes a temperature control box built-in with a thermoelectric cooling chip, and a cooling zone or a heating zone of the temperature control box is realized by a temperature control circuit of the circuit system switching a current direction of the temperature control box since they are all directed to platform devices and incorporation of the teachings of Arimoto would increase utility and efficiency of the overall system. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one .

Claims 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Jeong (WO2020141640A1) ) in further view of Arimoto (JP2003334390A).
Regarding claim 18, Freed discloses a circuit system of a smart platform device (see at least Figure 4 and abstract), comprising: a control circuit configured to control an operation of the smart platform device, the control circuit being electrically connected to a driving circuit of a driving system of the smart platform device, and the driving circuit controlling a driving unit to drive the smart platform device to move in a space (see at least Figures 1, 4; lines 19-22 and lines 29-34 of Col.2; lines 51-54 of Col.5 and lines 10-38 of Col.13); a wireless communication module electrically connected to the control circuit, and configured to wirelessly interconnect to a user device to receive a command generated by the user device (see at least Figure 4, lines 57-66 of Col. 8 and lines 29-52 of Col.12); a power management circuit electrically connected to the control circuit, and including a circuit connected to an alternating-current power source and a circuit connected to a power storage device (see at least Figure 1, lines 43-45 of Col.2 and lines 18-40 of Col.6); 108P001934US27a charging circuit electrically connected to the (see at least Figure 2b, Figure 4 and Figure 5; lines 26-28 of Col.2; lines 39-54 of Col.13), a power source device being disposed on a platform of the smart platform device (see at least Freed Figure 2b, Figure 5; lines 26-28 of Col.2 and lines 8-28 of Col.14), the charging circuit supplying electric power to an electronic device by the power source device (see at least Figure 2b, Figure 4 and Figure 5; lines 26-28 of Col.2; lines 39-54 of Col.13); a speaker electrically connected to the control circuit, and configured to generate a voice message for communicating with a user; a microphone configured to receive a voice, a command for controlling the smart platform device being generated by interpreting the voice by the control circuit (see at least Freed lines 38-43 of Col.8; line 6 of Col.8-line 4 of Col.9; lines 64-67 of Col.12 and lines 5-9 of Col.13); 
Freed fails to disclose the wireless communication module performing a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning. However, such matter is suggested by Jeong (see at least [0009], [0029], [0136]-[0150], [0157]-[0158], [0171] and [0176]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Jeong which teaches the wireless communication module performing a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning since they are all both to smart platform devices and incorporation of the teachings of Jeong would ensure increased accuracy by performing an accurate interior positioning and thereby increase safety and reliability of the overall system.
(see at least [0009]-[0011], [0034]-[0036], [0046] and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson to incorporate the teachings of Arimoto which teaches a temperature control circuit configured to switch a current direction of a thermoelectric cooling chip of a temperature control box in the smart platform device to realize a cooling zone or a heating zone since they are all directed to platform devices and incorporation of the teachings of Arimoto would increase utility and efficiency of the overall system. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 21, Freed as modified by Jeong and Arimoto discloses wherein the circuit system of the smart platform device further includes one or more sensors (see at least Freed Figure 4, lines 10-15 of Col.3; lines 59-62 of Col.5 and lines 4-28 of Col.22).

Regarding claim 22, Freed as modified by Jeong and Arimoto discloses wherein the sensor includes an image sensor electrically connected to the control circuit, and configured to obtain images of the space to perform recording and image recognition (see at least Freed Figure 4, lines 10-15 of Col.3; lines 59-62 of Col.5 and lines 4-28 of Col.22).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Jeong (WO2020141640A1) ) in further view of Arimoto (JP2003334390A) in yet further view of Johnson (US9711985B1).
Regarding claim 19, Freed as modified by Jeong and Arimoto discloses the smart platform device obtains electric power data of the user device, and wherein, when the electric power of the user device lower than a threshold is determined, the control circuit controls the driving system to drive the smart platform device moving to where the user device is located to charge the user device by the power source device (see at least Freed Figure 1, Figure 2b, Figure 4 and Figure 5; lines 19-34 of Col.2; lines 2-4 of Col.3; lines 18-24 of Col.4; lines 51-54 of Col.5 and lines 10-54 of Col.13).
Freed as modified by Jeong and Arimoto does not explicitly disclose wherein an application program is executed by the user device to interconnect to the smart platform device, perform wireless communication with the smart platform device, and generate the command for controlling the smart platform device, obtaining the electric power data (see at least lines 46-52 of Col.2 and lines 19-24 of Col.5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Jeong and Arimoto to incorporate the teachings of Johnson which teaches wherein an application program is executed by the user device to interconnect to the smart platform device, perform wireless communication with the smart platform device, and generate the command for controlling the smart platform device, obtaining the electric power data by the application program since they are all directed to platform devices and incorporating the teachings of Johnson would increase user comfort and utility.

Regarding claim 20, Freed fails to disclose wherein the smart platform device obtains a relative direction and a relative distance between the user device and the smart platform device by performing a function of positioning of the wireless communication module of the circuit system. However, such matter is suggested by Jeong (see at least [0009], [0029], [0136]-[0150], [0157]-[0158], [0171] and [0176]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Jeong which teaches wherein the smart platform device obtains a relative direction and a relative distance between the user device and the smart platform device by performing a function of positioning of the wireless communication module of the circuit system since they are both directed to smart platform devices and incorporation of the . 


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Jeong (WO2020141640A1) ) in further view of Arimoto (JP2003334390A) in yet further view of Choi (KR20130143148A).
Regarding claim 23, Freed as modified by Jeong and Arimoto discloses wherein the circuit system further includes a charging driving circuit electrically connected to the control circuit (see at least Freed Figure 2b, Figure 4, Figure 5; lines 26-28 of Col.2 and lines 8-28 of Col.14)
Freed as modified by Jeong and Arimoto fails to disclose the charging driving circuit controls a driving mechanism to drive the charging interface moving toward the electronic device according to a command generated by the control circuit. However, such matter is suggested by Choi (see at least Figure 1, abstract and page 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Jeong and Arimoto to incorporate the teachings of Choi which teaches the charging driving circuit controls a driving mechanism to drive the charging interface moving toward the electronic device according to a command generated by the control circuit since they are all directed to platform devices and incorporation of the teachings of Choi would increase efficiency and utility by ensuring appropriate charging even in the case that the electronic device isn’t placed directly on the interface or even if the electronic device moves.

Regarding claim 24, Freed as modified by Jeong and Arimoto fails to disclose wherein the circuit system further includes a positioning sensor electrically connected to the control circuit and configured to sense a location of the electronic device on the platform, and the command provided to the charging driving circuit is generated from a location signal generated by the control circuit. However, such matter is suggested by Choi (see at least Figure 1, abstract and page 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Jeong and Arimoto to incorporate the teachings of Choi which teaches wherein the circuit system further includes a positioning sensor electrically connected to the control circuit and configured to sense a location of the electronic device on the platform, and the command provided to the charging driving circuit is generated from a location signal generated by the control circuit since they are all directed to platform devices and incorporation of the teachings of Choi would increase accuracy, efficiency and utility by ensuring appropriate charging even in the case that the electronic device isn’t placed directly on the interface or even if the electronic device moves.

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Jeong (WO2020141640A1) ) in yet further view of Arimoto (JP2003334390A).
Regarding claim 25, Freed discloses a smart system (see at least abstract), comprising: wherein the smart platform device includes: a main body (see at least Figure 2b and Figure 5) including : a driving system configured to drive the smart platform device moving in a space (see at least lines 29-34 of Col.2 and lines 10-38 of Col.13); a platform being a plane for placement of an object (see at least Figure 5 and line 65 of Col.13-line 8 of Col.14); 108P001934US29a power source device configured to supply electric power to an electronic device (see at least Figure 2b, Figure 5; lines 26-28 of Col.2; lines 39-54 of Col.13); and a circuit system including: a control circuit configured to control the smart platform device operating in the space, the control circuit being electrically connected to a driving circuit of the driving system, and the driving circuit controlling a driving unit to drive the smart platform device to move in the space (see at least Figures 1, 4; lines 19-22 and lines 29-34 of Col.2; lines 51-54 of Col.5 and lines 10-38 of Col.13); a wireless communication module electrically connected to the control circuit, and configured to wirelessly interconnect to an external device (see at least Figure 4, lines 57-66 of Col. 8 and lines 29-52 of Col.12); a power management circuit electrically connected to the control circuit, and including a circuit connected to an alternating- current power source and a circuit connected to a power storage device (see at least Figure 1, lines 43-45 of Col.2 and lines 18-40 of Col.6); a charging circuit electrically connected to the power management circuit, and configured to provide the electric power supplied by the power source device (see at least Figure 2b, Figure 4 and Figure 5; lines 26-28 of Col.2; lines 39-54 of Col.13); one or more sensors electrically connected to the control circuit (see at least Figure 4,  lines 10-15 of Col.3; lines 59-62 of Col.5 and lines 4-28 of Col.22); a speaker electrically connected to the control circuit, and configured to generate a voice message for communicating with a user; 108P001934US30a microphone electrically connected to the control circuit (see at least Freed lines 38-43 of Col.8; line 6 of Col.8-line 4 of Col.9; lines 64-67 of Col.12 and lines 5-9 of Col.13). 
Freed fails to disclose a server system disposed in a local area network or a cloud; and one or more smart platform devices interconnected to the server system by means of communication, and controlled by the server system after being interconnected to the server system, and the main body including one or more closed or open storage spaces. However, such matter is suggested by Johnson (see at least Figure 1, Figure 6, lines 35-56 of Col.2, line 64 of Col.5-line 15 of Col.6 and lines16-22 and lines 55-67 of Col.17). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches a server system disposed in a local area network or a cloud; and one or more smart platform devices interconnected to the server system by means of communication, and controlled by the server system after being interconnected to the server system, and the main body including one or more closed or open storage spaces since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase reliability and efficiency of the overall system.
Freed as modified by Johnson fails to disclose the wireless communication module performing a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning. However, such matter is suggested by Jeong (see at least [0009], [0029], [0136]-[0150], [0157]-[0158], [0171] and [0176]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson to incorporate the teachings of Jeong which teaches the wireless communication module performing a direction and a distance probing by transmitting and receiving wireless signals to perform an interior positioning since they are all directed to smart platform devices and incorporation of the teachings of Jeong would ensure increased accuracy by performing an accurate interior positioning and thereby increase safety and reliability of the overall system.
Freed as modified by Johnson and Jeong fails to disclose a temperature control box built-in with a thermoelectric cooling chip and a temperature control circuit electrically connected to the control circuit configured to switch a current direction of a temperature control box to realize a cooling zone or a heating zone. However, such matter is suggested by Arimoto (see at least [0009]-[0011], [0034]-[0036], [0046] and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson and Jeong to incorporate the teachings of Arimoto which teaches a temperature control box built-in with a thermoelectric cooling chip and a temperature control circuit electrically connected to the control circuit configured to switch a current direction of a temperature control box to realize a cooling zone or a heating zone since they are all directed to platform devices and incorporation of the teachings of Arimoto would increase utility and efficiency of the overall system. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did 

Regarding claim 26, Freed discloses wherein the wireless communication module is configured to wirelessly interconnect to a user device to receive a command generated by the user device (see at least Figure 4, lines 57-66 of Col. 8 and lines 29-52 of Col.12).
Freed fails to disclose wherein an application program is executed by the user device to interconnect to the smart platform device, perform wireless communication with the smart platform device, and generate the command for controlling the smart platform device. However, such matter is suggested by Johnson (see at least lines 35-56 of Col.2 and lines 19-24 of Col.5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches wherein an application program is executed by the user device to interconnect to the smart platform device, perform wireless communication with the smart platform device, and generate the command for controlling the smart platform device since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase user comfort and utility.
Regarding claim 27, Freed discloses wherein the smart platform device obtains electric power data of the user device, and when the electric power of the user device being lower than a threshold is determined, the control circuit controls the driving system to drive the smart platform device moving to where the user device is located to charge the user device by the power source device (see at least Figure 1, Figure 2b, Figure 4 and Figure 5; lines 19-34 of Col.2; lines 2-4 of Col.3; lines 18-24 of Col.4; lines 51-54 of Col.5 and lines 10-54 of Col.13).
Freed does not explicitly disclose obtaining the electric power data by the application program. However, such matter is suggested by Johnson (see at least lines 46-52 of Col.2 and lines 19-24 of Col.5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches obtaining electric power data by the application program since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase user comfort and utility.

Regarding claim 28, Freed fails to disclose wherein the application program executed by the user device converts a text command, hand written command or voice command inputted by the user into the command for controlling the smart platform device. However, such matter is suggested by Johnson (see at least lines 35-56 of Col.2 and lines 19-24 of Col.5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches wherein the application program executed by the user device converts a text command, hand written command or voice 

Regarding claim 29, Freed as modified by Johnson fails to disclose wherein the smart platform device obtains a relative direction and a relative distance between the user device and the 108P001934US31smart platform device by performing a function of positioning of the wireless communication module of the circuit system. However, such matter is suggested by Jeong (see at least [0009], [0029], [0136]-[0150], [0157]-[0158], [0171] and [0176]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson to incorporate the teachings of Jeong which teaches wherein the smart platform device obtains a relative direction and a relative distance between the user device and the 108P001934US31smart platform device by performing a function of positioning of the wireless communication module of the circuit system since they are all directed to smart platform devices and incorporation of the teachings of Jeong would ensure increased accuracy by obtaining an accurate relative direction and position and thereby increase safety and reliability of the overall system.

Regarding claim 30, Freed as modified by Johnson, Jeong and Arimoto discloses wherein the one or more sensors include an image sensor electrically connected to the control circuit and configured to obtain images of the space to perform  (see at least Freed lines 10-15 of Col.3; lines 59-62 of Col.5 and lines 4-28 of Col.22).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Jeong (WO2020141640A1) ) in yet further view of Arimoto (JP2003334390A) and in yet further view of Park (US20210064035A1).
Regarding claim 31, Freed as modified by Johnson, Jeong and Arimoto fails to disclose wherein the image sensor cooperates with a lidar, such that the smart platform device avoids obstacles in the space when moving. However, such matter is suggested by Park (see at least abstract, [0070] and [0106]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson, Jeong and Arimoto to incorporate the teachings of Park which teaches wherein the image sensor cooperates with a lidar, such that the smart platform device avoids obstacles in the space when moving since they are all directed to platform devices and incorporation of the teachings of Park would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Jeong (WO2020141640A1) in yet further view of Arimoto (JP2003334390A) and in yet further view of Cao (CN105446162A).
Regarding claim 32, Freed fails to disclose the smart platform device is connected to an external system by the server system, when a signal is received by the server system, the server system notifies a smart platform device to allow the smart platform device to assist the user. However, such matter is suggested by Johnson (see at least Figure 1, lines 35-56 of Col.2, lines 19-24 of Col.5 and line 64 of Col.5-line 15 of Col.6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches the smart platform device is connected to an external system by the server system, when a signal is received by the server system, the server system notifies a smart platform device to allow the smart platform device to assist the user since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase reliability and efficiency of the overall system.
Freed as modified by Johnson, Jeong and Arimoto fails to disclose wherein the smart system further includes an access control system, the smart platform device is connected to the access control system, the access control system is connected to a doorbell device, when a signal generated by the doorbell device is received, the smart platform device notifies the user, and the smart platform device await an access control command from the user. However, such matter is suggested by Cao (see at least [0111] and [0115]-[0117]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson, Jeong and Arimoto to incorporate the teachings of Cao which teaches wherein the smart system further includes an access control system, the smart platform device is connected to the access control system, the access control system is 
Given Freed as modified by Johnson, Jeong, Arimoto and Cao, it would have been obvious to one of ordinary skill in the art that the smart platform device does not have to be directly connected to the access control system and that the smart platform device could be connected to the access control system (as the external system) by the server system so that when a signal generated by the doorbell device is received by the server system, the server system notifies a smart platform device to allow the smart platform device to notify the user in order to increase reliability and efficiency of the overall system.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Jeong (WO2020141640A1) ) in yet further view of Arimoto (JP2003334390A) and in yet further view of Chiang (US20180370041A1).
Regarding claim 33, Freed fails to disclose the smart platform device is connected to an external system by the server system. However, such matter is suggested by Johnson (see at least Figure 1, lines 35-56 of Col.2, lines 19-24 of Col.5 and line 64 of Col.5-line 15 of Col.6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed to incorporate the teachings of Johnson which teaches the smart platform device is connected to an external system by the server system since they are both directed to robots assisting users and incorporating the teachings of Johnson would increase reliability and efficiency of the overall system.
Freed as modified by Johnson, Jeong and Arimoto fails to disclose wherein the smart system further includes a video/audio playing system, the smart platform device is connected to the video/audio playing system, the video/audio playing system includes an amplifier, a speaker system, a video/audio source, such that the smart platform device operates the video/audio playing system according to a user command. However, such matter is suggested by Chiang (see at least Figure 2, [0017], [0023] and [0025]). Chiang does not explicitly mention an amplifier; however, a video/audio playing system including an amplifier is very well known and obvious to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by 
Given Freed as modified by Johnson, Jeong, Arimoto and Chiang, it would have been obvious to one of ordinary skill in the art that the smart platform device does not have to be directly connected to the video/audio playing system and that the smart platform device could be connected to the video/audio playing system (as the external system) by the server system in order to increase reliability and efficiency of the overall system.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Freed (US8736228B1) in view of Johnson (US9711985B1) in further view of Jeong (WO2020141640A1) in yet further view of Arimoto (JP2003334390A) in yet further view of Choi (KR20130143148A).
Regarding claim 34, Freed as modified by Johnson, Jeong and Arimoto discloses wherein the wireless charging device includes a charging interface disposed on the platform, the circuit system includes a charging driving circuit electrically connected to the control circuit (see at least Freed Figure 2b, Figure 4, Figure 5; lines 26-28 of Col.2 and lines 8-28 of Col.14)
Freed as modified by Johnson, Jeong and Arimoto fails to disclose the charging driving circuit controls a driving mechanism to 108P001934US32drive the charging interface moving toward the electronic device according to a command generated by the control circuit. However, such matter is suggested by Choi (see at least Figure 1, abstract and page 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson, Jeong and Arimoto to incorporate the teachings of Choi which teaches the charging driving circuit controls a driving mechanism to drive the charging interface moving toward the electronic device according to a command generated by the control circuit since they are all directed to platform devices and incorporation of the teachings of Choi would increase efficiency and utility by ensuring appropriate charging even in the case that the electronic device isn’t placed directly on the interface or even if the electronic device moves.

Regarding claim 35, Freed as modified by Johnson, Jeong and Arimoto fails to disclose wherein the circuit system further includes a positioning sensor electrically connected to the control circuit and configured to sense a location of the electronic device on the platform, and the command provided to the charging driving circuit is generated from a location signal generated by the control circuit. However, such matter is suggested by Choi (see at least Figure 1, abstract and page 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Freed as modified by Johnson, Jeong and Arimoto to incorporate the teachings of Choi which teaches wherein the circuit system further includes a positioning sensor electrically connected to the control circuit and configured to sense a location of the electronic device on the platform, and the command provided to the charging driving circuit is generated from a location signal generated by the control circuit since they are all directed to charging interfaces for charging electronic devices and incorporation of the teachings of Choi would increase accuracy, efficiency and utility by ensuring appropriate charging even in the case that the electronic device isn’t placed directly on the interface or even if the electronic device moves.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please observe the prior arts cited in the attached PTO-892 form. Specifically, Examiner points to Figures 5, 8 and 9 of EP3032687A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667          

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667